01/15/2020
cc:   Guelda Brown (via e-mail and first class mail)
      All counsel of record (via ECF)




APPLICATION GRANTED: The settlement conference in this matter
currently scheduled for Monday, March 16, 2020 at 10:00 a.m. is rescheduled
to Tuesday, March 17, 2020 at 10:00 a.m. in Courtroom 17-D, United States
Courthouse, 500 Pearl Street, New York, New York. Parties must attend in-
person with their counsel. Corporate parties must send the person with
decision making authority to settle the matter to the conference. The parties
are instructed to complete the Settlement Conference Summary Report and
prepare pre-conference submissions in accordance with Judge Parker’s
Individual Rules of Practice. Pre-conference submissions must be received
by the Court no later than March 10, 2020 by 5:00 p.m.




                                                           01/15/2020
